DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 12, 14-21, 23, 24, 27 and 28 (all pending claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With regards to claims 1 and 27, the specification fails to disclose a cellulose fiber which both lacks lignin and hemicellulose and which has a particle size ranging from 60 microns to 80 microns.  While each limitation is individually disclosed in the specification, there is no disclosure of a fiber meeting both limitations simultaneously. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 12, 14-21, 23, 24, 27 and 28 (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regards to claims 1 and 27, it is unclear what is meant by a “semi-solid composition.”  Specifically, is the composition “semi-solid” during 3D printing, prior to printing, or subsequent to printing?  Furthermore, is it unclear what is meant by “semi-solid” as said term does not have an art accepted definition or an objective standard by which said property can be determined/evaluated. 
With regards to claim 27, said claim is held to be indefinite because it is unclear what is meant by “smooth skin.”  Smooth is a subjective term without an art-accepted definition and which lacks an objective standard by which said determination/evaluation can be made.  Additionally, it is unclear if “skin” requires an additional layer be present or not.  Furthermore, said claim is held to be indefinite because it is unclear what constitutes a “wall” of the claimed 3D printed article. Must a wall be an exterior surface?  Must is be an entire face/surface/side?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4, 12, 14-21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  Liu et al (US 8,463,418) in view of (a) Joyce et al (US 2011/0245380), (b) “Nanocellulose in polymer composites and Biomedical applications” (herein referred to as “Lu’) and (c) Vyakarnam et al ( 2003/0077311), and (d) Malkki (US 2017/0067207) as evidenced by US2018/0258259 and US2019/0111175.
Liu teaches a 3 dimensional (additive manufacturing) printed porous article comprising printed pores that are interconnected (figures 3) for use as a biocompatible composite (abstract-“biomedical applications”).  The article further has surface porosity (Figure 3).
With regards to claim 16, said method of making the product does not require a physical or chemical foaming agent. 
Liu fails to teach the composition to be foamed should comprise cellulose fiber with a plastic alloy having a hydrophilic (polyamide or polyester) and hydrophobic (polyolefin) polymer However, Joyce teaches such a composition (abstract). The polyolefin may comprise polypropylene (0026).  The composition may further include a maleated polymer, which improves the interaction and dispersion of the base thermoplastic polyolefin with the cellulosic inclusions (0033)-thus it is understood to read on the claimed coupling of claim 12. The cellulosic fiber is included in amounts of 1-80 percent of the composition, preferably 30-60% (0030)-herein understood to read on the claimed weight percentages of claims 17-19.  The fiber should have a moisture content of less than 1% (0013).  The cellulose fiber may comprise tree/plant cellulose-herein understood to read on claims 24 and 4 since applicant acknowledges plant-derived cellulose is usually found in a mixture with hemicellulose, lignin, and pectin (0006).  Said fiber is further understood not to be restorable in a body (see Applicant’s arguments and specification at 0015). The composition may further comprise a pigment (0034).    It would have been 
With regards to the claimed alignment and orientation of the cellulose fibers, the examiner takes the position said properties are inherent to a fibrous containing melt blend utilized in Liu.  Specifically, Liu’s method involves extrusion similar to FDM which is understood to inherently result in in the orientation of the fibers therein (see e.g. REVIEW ON THE ADDITIVE MANUFACTURING OF FIBER REINFORCED POLYMER MATRIX COMPOSITES).
Joyce teaches the composition should cellulose fiber, but does not teach said cellulose fiber should comprise nano-cellulose fiber.  However, Lu teaches that nanocellulose materials exhibit exceptional strength, characteristics, light weight, transparency, and excellent biocompatibility (abstract) and were found to be preferable to even MFC reinforced thermoplastics ( page 48;  right column).  Thus, it would have been obvious to one of ordinary skill in the art to utilize nanocellulose fiber as the cellulose fiber taught in Joyce because such nanocellulose fibers (when blended with thermoplastic polymers) exhibit improved strength transparency and biocompatibility characteristics-even compared to MFC.
With regards to the limitation that the cellulose fibers “lack lignin and hemicellulose” the examiner takes the position nano-cellulose inherently reads on said limitation since lignin and hemicellulose is removed from nano-cellulose materials (see US2019/0111175 @ 0044).  With regards to claims 15, the nano-cellulose fiber is known to have a length up to 100um (see US2018/0258259 @ 0076).  With regards to claim 21, nano-cellulose fibers are known to have an aspect ratio within the claimed range (see Lu  @ p 47 and US2019/0111175 @ 0044).  
Liu does not teach the claimed fiber length of the nano-cellulose fiber.  However, Malkki teaches that the mechanical properties of nanofiber composites are improved with increased length to diameter 
Liu also fails to teach the claimed specific gravity, but Vyakarnam teaches the porosity of a biocompatible article can vary between 20-98% in order to suit the desired application (0027).  Thus, it would have been obvious to one of ordinary skill in the art to optimize the porosity (and thus the specific gravity) of Liu’s article based upon the desired application of the article. 
Liu also fails to teach the article may be coated.  However, Vyakarnam teaches porous biocompatible structures may comprise a coating (0086, 0088) to facilitate protein adsorption and cell tissue attachment.  Thus, it would have been obvious to one of ordinary skill in the art to apply a coating to the porous article of Liu in view of Joyce in order to facilitate protein adsorption and cell tissue attachment.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.  In order to expedite prosecution, some of applicant’s arguments which may be pertinent to the new grounds of rejection are addressed herein.
With regards to the rejection of Claims 1, 4,12,14-21, 23, 24, 27, and 28 under 35 U.S.C. § 103 as Unpatentable over Liu et al. (US 8,463,418) in view of Joyce et al. (US 2011/0245380), Lu (“Nanocellulose in polymer composites and biomedical applications”), and Vyakarnam et al. (US 2003/0077311), as evidenced by US 2019/0111175, Applicant argues the prior art fails to teach or suggest cellulose fibers comprising fibers having a particle size ranging from 60 microns to 80 microns. Said argument is noted but is moot in view of the new grounds of rejection.
Applicant further argues Joyce, Liu and Vyakarnam each individually fails to teach or suggest cellulose fibers that lack lignin and hemicellulose. Said argument is noted but is not persuasive as the rejection never relied upon said references for said explicit teaching.  Rather, the examiner took the 
Furthermore, applicant argues for multiple reasons there is no motivation to combine the cited references with a reasonable expectation of success. First, Applicant contends Lu clearly describes problems dispersing nanocellulose in polymer matrices and clearly warns, repeatedly, that dispersing a nanocellulose material in a polymer matrix is a difficult and important challenge that must be overcome in order to realize the potential of the nanocellulose material. Said argument is noted but is not persuasive as Joyce describes selecting a blend of polymers for the polymer matrix in order to disperse cellulosic inclusions therein. Applicant argues even though Joyce describes that wood fibers are hydrophilic and property improvement has been addressed through the use of compatibilizing materials that adhere to both the polar fibers and the non-polar polymer resin (see paragraph [0007]), the skilled person would not assume such compatibilizing materials would have the same success with respect to nanocellulose. Said argument is noted but is not persuasive as counsel’s argument cannot take the place of evidence.  It is unclear why applicant believes the teachings of Joyce describing the dispersion of cellulose fibers in polymer resins would not be reasonably expected to be applicable to nano-cellulose fibers.  Thus, applicant’s arguments are not persuasive.
Second, Applicant takes the position a person of ordinary skill in the art would recognize that there would be additional obstacles involved in printing through the process described by Liu with a nanocellulose material. Specifically, applicant argues “a probable lower melt flow” that would require an increase in air compression and/or moisture. Said argument is noted but is not persuasive as applicant fails to provide any evidence said problems would necessary be 
Third, Applicant argues nanocellulose is a transparent material; thus, a person of ordinary skill in the art would not be able to tell whether and to what extent the cellulose fibers are aligned or oriented during any point of the process. Said argument is noted but is not persuasive.  Specifically, the Office takes the position that fiber alignment is inherent to the process; applicant does not dispute said position.  Even if evaluation of said property is difficult, applicant has not provided any evidence/argument demonstrating the examiner erred in concluding alignment results from the disclosed process.
Applicant further argues a person of ordinary skill in the art would know nanocellulose is dramatically more expensive than other cellulose fibers and, thus, would have no motivation to utilize nanocellulose as the cellulosic material in Joyce.  Said argument is noted but is not persuasive. The fact that a "combination would not be made by businessmen for economic reasons" does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility. In re Farrenkopf, 713 F.2d 714, 718, 219 USPQ 1, 4 (Fed. Cir. 1983) (Prior art reference taught that addition of inhibitors to radioimmunoassay is the most convenient, but costliest solution to stability problem. The court held that the additional expense associated with the addition of inhibitors would not discourage one of ordinary skill in the art from seeking the convenience expected therefrom.).
For the reasons noted above, applicant’s arguments are not persuasive and the claims are rejected for the reasons set forth herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “3D printing of wood fibre biocomposites:  from mechanical to actuation functionality” (A Le Duigou:  Materials and Design 96 (2016) 106–114) states the FDM of natural-fibre composites are “rarely” described in literature and research from the perspective of materials research is lacking but essential for such technology.  “Additive manufacturing of natural fiber reinforced polymer composites: processing and prospects” Composites Part B 1174 (2019) 106956 teaches natural fiber reinforced composites are not popular as biocomposites because of in adequate mechanical, thermal, and other physical properties.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649